Citation Nr: 0404006	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-08 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted a 30 percent rating for PTSD.  
During the pendency of this appeal, in March 2003, a 50 
percent rating was granted.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity, mildly 
depressed mood, and episodic panic attacks.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001 VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, which in any 
event are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that in April 2002 the veteran was 
provided with a summary of the VCAA, including an explanation 
of VA's duty to notify the veteran of the information and 
evidence needed to grant the benefit sought, what information 
and evidence was needed from the veteran, and what 
information VA had obtained on behalf of the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
also shows that, following a rating decision granting an 
increased rating for PTSD, the veteran was provided with a 
Supplemental Statement of the Case (SSOC) in March 2003, 
which notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The Board also notes that the 
March 2003 SSOC provided the veteran with the complete text 
of the new regulations implementing the VCAA.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the April 2002 
correspondence detailing the provisions of the VCAA, as well 
as the March 2003 SSOC, informed the veteran of the 
information and evidence needed to substantiate his claim.  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran's record was substantially complete 
prior to the implementation of the VCAA.  The RO had 
previously obtained the veteran's service medical records 
(SMRs), and provided VA medical examinations.  After the 
implementation of the VCAA the veteran was afforded other VA 
medical examinations in April 2002, May 2002, February 2003, 
and March 2003.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

I.  Background

The record shows that the veteran was injured in an 
automobile accident while on active duty in July 1963.  In 
April 1997 the veteran was granted service connection for 
PTSD that arose as a result of the accident.  

The veteran was afforded a VA examination in February 2003.  
The examiner, E.A.H., M.D., reported that the veteran 
experienced nightmares about once per month and continued to 
avoid contact with other people, although he remained 
attached to his children and grandchildren, and was an active 
member of his church.  The veteran reported to Dr. H. that he 
is easily angered at his job at the post office, due at least 
on one occasion to disparaging remarks about his service-
connected facial scars.  He reportedly is able to concentrate 
effectively, and maintains a state of hypervigilance.  The 
veteran reported to Dr. H. no suicidal or homicidal ideation.

Dr. H.'s mental status examination revealed that the veteran 
was alert, properly dressed and groomed, and showed no 
unusual motor mannerisms.  He was cooperative and showed no 
signs of hostile or aggressive behavior.  He was impatient, 
frustrated, and dysphoric.  Dr. H. found that the veteran's 
thought process focused on his facial scarring, and how the 
scarring had caused a significant change in his personal 
life.  Thought process was nevertheless found to be logical, 
and he was oriented to time, person, place, and situation.  
His memory, both recent and remote, was intact.  Sensorium 
was found to be clear, and the ability to abstract 
effectively was evident.  Finally, Dr. H. found the veteran 
had the capacity to manage money, and was not a danger to 
himself or others.

The veteran was afforded a VA psychiatric evaluation in March 
2003.  The examiner, F.P., PhD, M.D., noted that, since the 
veteran's automobile accident, he had reported symptoms of 
PTSD, difficulty with intimacy, hyperarousal, and difficulty 
relaxing.  Dr. P. also noted the veteran had symptoms of 
depression, including low mood, decreased energy, decreased 
pleasure, poor concentration, and low libido.  He experienced 
episodic panic attacks, sometimes unprovoked.  Dr. P. noted 
that the veteran was not suicidal.

Dr. P. observed that the veteran spends considerable time and 
energy concerned about his physical appearance due to facial 
scarring, and is at times convinced other people are talking 
about him.  The examiner found this to be obsessional, 
preoccupying, and the source of a great deal of distress for 
the veteran.

Dr. P.'s mental status examination found the veteran to be 
neatly groomed and cooperative, but appearing depressed and 
anxious.  The examiner found no evidence of hallucinations, 
delusions, or thought disorder.  The veteran's memory was 
found to be intact regarding immediate, recent, and remote 
events.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where, as here, entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations listed in the 
schedule of ratings shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 100 percent evaluation 
is warranted if the evidence establishes there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The February 2003 and March 2003 examinations reveal that the 
veteran is mildly depressed and anxious, suffering occasional 
nightmares resulting from his PTSD.  He has a phobia against 
confinement in enclosed spaces.  He has episodic panic 
attacks, is easily angered while on the job, and is 
hypervigilant.  The veteran also reports difficulty with 
intimacy, difficulty relaxing, and a desire to avoid people 
and to have photographs made of his scarred face.

The February 2003 and March 2003 examinations also found the 
veteran to be cooperative, alert, and oriented to time, 
person, place, and situation.  He exhibited goal-directed 
spontaneous speech, good concentration, and logical thought 
processes.  The veteran showed no evidence of delusions, 
hallucinations, or thought disorder.  He had no homicidal or 
suicidal ideation, and was assessed to be of no danger to 
himself or others.  He was found to have adequate judgment 
and insight, and was capable of performing abstracts and 
managing money.  His memory was intact, both recent and 
remote.  While he apparently avoids being with people, he has 
had no disciplinary problems at work, enjoys a close 
relationship with his children and grandchildren, and is an 
active member of his church.  Both examiners noted that the 
veteran was appropriately dressed and groomed.

When all of the evidence of record is considered, using the 
criteria found at § 4.130, the Board finds that the veteran's 
symptomatology is such that a rating higher than his current 
50 percent rating is not warranted.  A higher rating of 100 
percent is not justified by the evidence of record because 
the veteran does not exhibit the symptomatology associated 
with total occupational and social impairment.  A higher 
rating of 70 percent is also not supported by the evidence of 
record.  Although the veteran exhibits deficiencies in some 
areas, he does not exhibit deficiencies in most areas, as a 
70 percent rating requires.  He exhibits no homicidal or 
suicidal ideations.  There is no indication that his panic 
attacks are near-continuous, or that his episodic panic 
attacks and mild depression affect his ability to function 
independently, appropriately, and effectively.  He lives by 
himself, and maintains his personal appearance and hygiene.  
As noted above, while he apparently avoids contact with 
people, he has had no disciplinary problems at work, enjoys a 
close relationship with his children and grandchildren, and 
is an active member of his church.  Indeed, the veteran's 
symptoms due to PTSD are not of the degree contemplated by 
the criteria for a higher rating; they are more akin to those 
contemplated by the currently assigned 50 percent rating.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating.  

The Board has also considered whether the case should be 
remanded to the RO for referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2003).  In that 
regard, the veteran reports no adverse impact on his 
activities of daily living.  Moreover, the current evidence 
of record does not reflect frequent periods of 
hospitalization due to his PTSD.  The record reflects that 
the veteran is gainfully employed by the United States Postal 
Service, and there has been no indication that his ability to 
work is adversely affected in ways not contemplated by the 
currently assigned schedular rating.  This case consequently 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent.  


ORDER

Entitlement to an increased evaluation for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



